DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (US 20030195421 A1), hereinafter Demers in view of Oaks et al. (US 5207225 A1), hereinafter Oaks Schoisswohl (US 20050049502 A1), Kakee et al. (US 20070239004 A1), hereinafter Kakee and further in view of Cerofolini (US 20060241452 A1)  and Altmann et al. (US 20060253029 A1), hereinafter Altmann.
Regarding claims 1, 10, and 19,
Demers teaches an ultrasound system (at least fig. 1 (100) and corresponding disclosure) comprising: 
a probe (at least fig. 1 (110) and corresponding disclosure), which includes sequentially arranged transducer elements J(at least fig. 1 (112) and corresponding disclosure), configured to sequentially 
a processor (at least fig. 1 (120, 137, and 130) and corresponding disclosure) configured to form an ultrasound image (at least fig. 4 (414) and corresponding disclosure) based on the ultrasound echo signals and an ultrasound beam direction marker (at least fig. 4 (400) and corresponding disclosure) indicating a transmission direction of the ultrasound signals, wherein the ultrasound beam direction marker has a shape including a first line (see annotated figure 4 below), a second line (see annotated figure 4 below), and a first curved line connected (see annotated figure 4 below) between the first line and the second line, wherein the first line, the second line, and the first curved line are provided as edges of the ultrasound beam direction marker (at least fig. 4), wherein the ultrasound image has a shape including a third line (see annotated figure 4 below), a fourth line (see annotated figure 4 below), and a second curved line (see annotated figure 4 below) connected between the third line and the fourth line, and wherein the third line, the fourth line, and the second curved line are provided as edges of the ultrasound image (at least fig. 4); 
and a display  (at least fig. 4 (150) and corresponding disclosure) configured to display a screen including the ultrasound image and the ultrasound beam direction marker (at least fig. 4 and 
wherein the processor is further configured to control the display to: 
display the screen including a first icon  (at least fig. 4 (406) and corresponding disclosure) displayed adjacent to the first line of the ultrasound beam direction marker and a second icon (at least fig. 4 (402) and corresponding disclosure) displayed adjacent to the fourth line of the ultrasound image, and wherein the probe transmits an ultrasound, among the ultrasound signal first via a first transducer element which is arranged first among sequentially arranged transducer elements to provide the first scan line.
While Demers teaches the icon adjacent the fourth line of the ultrasound image, Demers further teaches wherein the dot corresponds to a marker on a given side of the probe case to help relate the orientation of the probe to the clinician. A person having ordinary skill in the art would have been motivated to have the mark on the opposite side of the probe holder in order to identify the opposing side of the transducer in the ultrasound image. Such a modification amounts to merely an obvious matter of design choice rendering the claim obvious (MPEP 2144.04)
Nonetheless, Oaks, in a similar field of endeavor involving ultrasound imaging, teaches ), wherein the ultrasound image (at least fig. 9 (84) and corresponding disclosure) has a shape including a third line (see annotated figure 9 below), a fourth line (see annotated figure 4 below), and a second curved line (see annotated figure 9 below) connected between the third line and the fourth line, and wherein the third line, the fourth line, and the second curved line are provided as edges of the ultrasound image (at least fig. 9); 
Oaks further teaches an icon (at least fig. 9 (86) and corresponding disclosure) adjacent the third line of the ultrasound image. 


It would appear that the first and third lines are based on the first scanline and the second and fourth lines are based on the last scanline as the disclosure discloses acquiring the lines in their spatial progression (i.e. from left to right). 
Nonetheless, Schoisswohl in a similar field of endeavor involving ultrasound imaging teaches an ultrasound beam direction marker (at least fig 3) indicating a transmission direction of the ultrasound signals, wherein the ultrasound beam direction marker has a shape including a first line (at least fig 3 (158 and corresponding disclosure) based on a first scan line ([0039] which discloses the acquisition sweep starts at border 158), a second line (at least fig. 3 (160) and corresponding disclosure) based on a last scan line ([0039] which discloses the acquisition sweep ends at border 160), and a first curved line connected (at least fig. 3) between the first line (158) and the second line (160), wherein the first line, the second line, and the first curved line are provided as edges of the ultrasound beam direction marker (at least fig. 3),  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Demers to include the first line based on the first scan line and the second line based on the last scan line as taught by Schoisswohl in order to scan the target in sequential order accordingly. Such a modification amounts to merely a simple substitution of one known scan sequence for another rendering the claim obvious (MPEP 2143). 

Nonetheless, Cerofolini, in a similar field of endeavor involving ultrasound imaging teaches an ultrasound signal is transmitted via a first transducer element (at least fig. 3 (20) and corresponding disclosure) which is arranged first among the sequentially arranged transducer elements to provide a first scan line (at least fig. 3 (SL) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Demers, as currently modified, to include transmitting the ultrasound signal as taught by Cerofolini in order to sweep the field of view accordingly. 

Demers further fails to explicitly teach wherein the display further displays a target object marker indicating the target object, and wherein an intersection of the first line and the second line is overlapped with a center of the target object marker.
Kakee, in a similar field of endeavor involving ultrasound imaging teaches displaying a target object marker (at least figure 10 (BM) and corresponding disclosure) indicating a target object ([0050] which discloses the body mark is generated according to a part to be examined (i.e. target object)) and wherein a beam direction marker (at least figure 10 (SM) and corresponding disclosure) is overlapped with a portion of the target object marker (BM) (at least fig. 10).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the system of Demers, as currently modified, to include displaying a target object marker as taught by Kakee in order to see to what degree the scan plane extends along a direction of a body surface ([0069]).

Nonetheless, Altmann in a similar field of endeavor involving ultrasound imaging, teaches wherein an intersection of a first and second line of an ultrasound image overlap a center of a target (See annotated fig. 11 below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Demers, as currently modified, to include overlapping the intersection of the first and second line of Demers to overlap the center of the target object marker of Kakee in order to depict the position of the ultrasound image with respect to the target as taught by Altmann. Such a modification amounts to merely an obvious matter of design choice lacking criticality regarding the positioning of the ultrasound beam direction marker rendering the claim obvious (MPEP 2144.04).

 



    PNG
    media_image1.png
    714
    858
    media_image1.png
    Greyscale

Annotated figure 4

    PNG
    media_image2.png
    441
    518
    media_image2.png
    Greyscale

Annotated figure 9


    PNG
    media_image3.png
    532
    640
    media_image3.png
    Greyscale

Annotated fig. 11

The modified system would teach the method of claim 10 and would include the non-transitory computer readable recording medium of claim 19.

Regarding claims 2 and 11,
Kakee further teaches wherein a display direction of the ultrasound beam direction marker (SM) with respect to the target object marker corresponds to a transmission direction of the ultrasound signals with respect to the target object (Examiner notes the ultrasound beam direction marker is a scan 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the system of Demers, as currently modified, to include displaying a target object marker as taught by Kakee in order to see to what degree the scan plane extends along a direction of a body surface ([0069]).

Claims 7-8 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dremers, Oaks, Schoisswohl, Kakee, Cerofolin, and Altmann as applied to claims 1 and 10 above, and further in view of Suzuki (US 20080058645 A1).
Regarding claims 7 and 16,
Demers, as modified, teaches the elements of claims 1 and 10 as previously stated. Demers further teaches wherein the first icon (406) indicates a direction in the ultrasound beam direction marker ([0034 which discloses the dot 406 indicates that the plane of the reference image is in a horizontal orientation (i.e. a direction)).

Demers fails to explicitly teach wherein the first icon indicates a direction in the ultrasound beam direction marker by using a first arrow.
Nonetheless, Suzuki, in a similar field of endeavor involving ultrasound imaging, teaches wherein an icon indicates a direction by using an arrow (at least fig. 5 and corresponding disclosure. [0073] which discloses an arrow indicating the projecting direction is displayed in fig. 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Demers, as currently modified, to include an arrow as taught by Suzuki in 

Regarding claims 8 and 17,
Demers, as modified, teaches the elements of claims 7 and 16 as previously stated. Demers further teaches wherein the second icon (402) indicates a direction in the ultrasound image ([0032] which discloses the icon 402 corresponds to a marker on the probe which identifies the orientation (i.e. a direction) of the probe).

Demers fails to explicitly teach wherein the second icon indicates a direction in the ultrasound image by using a second arrow.
Nonetheless, Suzuki, in a similar field of endeavor involving ultrasound imaging, teaches wherein an icon indicates a direction by using an arrow (at least fig. 5 and corresponding disclosure. [0073] whih discloses an arrow indicating the projecting direction is displayed in fig. 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Demers, as currently modified, to include an arrow as taught by Suzuki in order to display the direction of transmission accordingly. Such a modification amounts to a simple substitution of one known display icon for another rendering the claim obvious (MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-8, 10-11, and 16-17 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/BROOKE LYN KLEIN/Examiner, Art Unit 3793                               

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793